United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1619
Issued: February 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 5, 2011 appellant, through her attorney, filed a timely appeal from a March 29,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained right hand, right wrist, right arm or neck
condition in the performance of duty.
FACTUAL HISTORY
Appellant, a 50-year-old window clerk, filed a Form CA-2 claim for benefits on March 1,
2009, alleging that she developed right hand, right arm and neck conditions causally related to

1

5 U.S.C. § 8101 et seq.

employment factors.
January 1, 2005.

She first became aware that these conditions were work related on

On March 16, 2009 OWCP advised appellant that it required additional factual and
medical evidence to determine whether she was eligible for compensation benefits. It asked her
to submit a comprehensive report from a treating physician describing her symptoms and the
medical reasons for her condition, an opinion as to whether her claimed conditions were causally
related to her federal employment. OWCP requested that appellant submit this evidence within
30 days.
In a March 24, 2009 report, Dr. Jerry Murphy, Board-certified in emergency medicine,
stated that he examined appellant on March 23, 2009 for an injury that she allegedly sustained on
or about January 1, 2005. Appellant related that, while working as a clerk at the employing
establishment, she began to experience a gradual onset of neck, right shoulder, wrist, hand and
arm pain. Although she continued to work, she was eventually seen by an orthopedic surgeon
and diagnosed with bilateral carpal tunnel syndrome and a right shoulder sprain. Appellant
underwent a series of injections in her right shoulder, hand and wrist and was treated with
nonsteroidal anti-inflammatory medication. Dr. Murphy treated her for these conditions within
the last three to four years and noted that they had become progressively worse.
On examination Dr. Murphy stated that appellant had complaints of persistent and
progressive neck, right shoulder, right arm and hand pain, with numbness and tingling in the
entire upper extremity. He diagnosed chronic post-traumatic spinal sprain with spasm of the
right paravertebral muscles of the cervical and thoracic spine; chronic right shoulder sprain with
internal derangement and right cervical neuropathy. Dr. Murphy ruled out bilateral carpal tunnel
syndrome by history or acute right carpal tunnel syndrome. He advised that appellant’s
prognosis for a full and complete recovery, given her continued symptomatology, was guarded.
Appellant required a course of job modification including ergonomic conditioning, diagnostic
testing, specifically x-rays and magnetic resonance imaging (MRI) scan of the cervical spine and
right shoulder, in addition to orthopedic, neurologic and hand surgical evaluations. Dr. Murphy
opined to a reasonable degree of medical certainty that her diagnoses and prognosis were directly
related to the job-related injuries she sustained on or about January 1, 2005.
In a November 15, 2005 report, received by OWCP on April 17, 2009, Dr. Tanya
Stephenson, a specialist in neurology, stated that appellant had been experiencing constant pain
in the right upper extremity for approximately one year that worsened with activity. Appellant
experienced a cramp-like sensation in her right upper arm which radiated into her right forearm,
with swelling. She also had paresthesias in all five fingers. Dr. Stephenson administered an
electromyelogram (EMG) which showed carpal tunnel syndrome, with a right median
entrapment neuropathy. She stated that there was no evidence of acute denervation or right
cervical radiculopathy.2

2

Appellant also submitted reports from physical therapists.

2

By decision dated June 3, 2009, OWCP denied the claim, finding that appellant failed to
submit sufficient medical evidence to establish that her claimed right hand, right arm or neck
conditions were related to the factors of her federal employment.
In a June 24, 2009 report, Dr. Murphy indicated that there was a causal relationship
between appellant’s complaints of persistent bilateral wrist and hand pain with a history of
bilateral carpal tunnel syndrome, in addition to acute right carpal tunnel syndrome, right shoulder
right neck pain to her regular job activities. He stated that appellant had been working at the
employing establishment for the last 24 years, constantly lifting, doing overhead maneuvers,
pushing, pulling, carrying and, most importantly, constant repetitive activities; leading to
repetitive stress syndrome. Dr. Murphy advised that her diagnoses remained the same. He
reiterated, to a reasonable degree of medical certainty, that the diagnoses in his March 24, 2009
report were related to appellant’s job duties and contributed to the gradual progression of these
ailments since 2005.
On July 7, 2009 appellant requested a review of the written record.
Appellant underwent an MRI scan on April 6, 2009, which showed multilevel
degenerative changes, with mild discogenic endplate degenerative signal change from C3-4
through C6-7 and associated moderate disc height loss and moderate anterior spondylotic
spurring. The MRI scan revealed: moderate left foraminal stenosis due to facet and
uncovertebral hypertrophy at C3-4; moderate central disc osteophyte complex causing mild canal
stenosis and moderate-to-severe foraminal stenosis due to facet and uncovertebral hypertrophy at
C4-5; central disc osteophyte complex causing mild canal stenosis and moderate to severe
foraminal stenosis due to facet and uncovertebral hypertrophy at C5-6; central and left
paracentral disc osteophyte complex causing mild canal stenosis and moderate-to-severe left
foraminal stenosis due to uncovertebral hypertrophy at C6-7 and mild-to-moderate bilateral
foraminal stenosis due to uncovertebral hypertrophy at C7-T1.
In response to OWCP’s March 16, 2009 questionnaire, appellant submitted an April 8,
2009 statement received by OWCP on July 8, 2009. She stated that her regular duties as a
window clerk entailed lifting for four to eight hours, reaching for four to eight hours, keying for
six to eight hours, casing letters for four to eight hours and throwing parcels weighing 5 to 70
pounds for four to eight hours. Appellant indicated that she engaged in reaching above the
shoulder for eight hours a day. She advised that she waited four years to report her work-related
injuries because the pain was tolerable and did not interfere with her work.
By decision dated September 15, 2009, OWCP’s hearing representative set aside the
June 3, 2009 decision. He found that the medical evidence was sufficient to require further
development.
OWCP referred appellant to Dr. Noubar A. Didizian, Board-certified in orthopedic
surgery, for a second opinion examination. In a report dated November 4, 2009, Dr. Didizian
advised that appellant had occasional crepitation in the right shoulder, dorsal soreness in the right
wrist and occasional numbness of the right hand. He stated that she performed a variety of tasks
at work, which involved pushing, pulling, lifting, bending, squatting, reaching and keying.
Dr. Didizian asserted that, if appellant were to develop symptoms on the basis of cumulative

3

trauma, she would have developed her condition within one year from the start of the job rather
than years later. The fact that appellant did variable jobs did not classify her under the repetitive
cumulative trauma criteria.
On examination, Dr. Didizian stated that appellant had good mobility in the cervical
spine with no evidence of any cervical involvement, as confirmed by EMG. He opined that her
MRI scan findings involving the anterior fibers of the supraspinatus were not of a traumatic
nature, but degenerative. Appellant’s symptoms of the right shoulder were not related to her
employment. Dr. Didizian noted no pathology today of the right elbow, good mobility with no
synovitis in the right wrist; the tests she underwent for carpal tunnel were negative. He
concluded, with a reasonable degree of medical certainty, that the nature of her job had no
bearing on her current complaints or findings.
By decision dated December 9, 2009, OWCP denied modification of the June 3, 2009
decision.
By letter dated August 25, 2010, appellant, through his attorney, requested
reconsideration of the December 9, 2009 decision. Counsel contended that there was a conflict
in the medical opinion between Dr. Murphy and Dr. Didizian which required referral to an
impartial medical examiner.
By decision dated November 2, 2010, OWCP denied modification.
In a report dated October 18, 2010, received by OWCP on November 4, 2010,
Dr. Murphy expressed his disagreement with the opinion of Dr. Didizian. He noted that
Dr. Didizian found that appellant did not have carpal tunnel syndrome. While appellant did have
right shoulder pathology, it was not related to her job activities. Dr. Murphy stated that she had
begun to complain of right upper extremity pain in her shoulder with diminished range of
motion, numbness and tingling in the entire right upper extremity, in addition to pain, numbness
and tingling in her right hand. These symptoms were all consistent with the results of her MRI
scan and EMG. Dr. Murphy disagreed with Dr. Didizian’s opinion that appellant did not have
carpal tunnel syndrome or right shoulder internal derangement, which were well established
based on her medical history and physical examination.
By letter dated January 18, 2011, counsel requested reconsideration.
In a February 11, 2011 report, Dr. Bruce H. Grossinger, Board-certified in psychiatry and
neurology, examined appellant and concluded that she had an abnormal study indicating
moderate chronic bilateral carpal tunnel syndrome with denervation. Appellant was also
borderline distal right median motor latencies as well as prolongation of bilateral median distal
sensory latencies at the wrists and palms in addition to moderate denervation of both abductor
pollicis brevis muscles. Dr. Grossinger opined that her cumulative work or the employing
establishment gave rise to her carpal tunnel syndrome, tenosynovitis and aggravating
osteoarthritis of both shoulders, with impingement syndrome and rotator cuff derangement of the
supraspinatus and subscapularis muscles. He stated that a motor nerve analysis showed
borderline right distal motor latencies with otherwise normal motor parameters; a sensory nerve
analysis indicated prolongation of distal median palmar and wrist latencies and an EMG showed

4

evidence of moderate denervation in both abductor pollicis brevis muscles. This constituted an
abnormal study which confirmed moderate bilateral carpal tunnel syndrome with denervation.
Based on these findings, Dr. Grossinger advised that appellant’s ability to continue working for
the employing establishment was limited and that she might be totally and permanently disabled.
By decision dated March 29, 2011, OWCP denied modification.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
Section 8123(a) of FECA provides that if there is disagreement between the physician
doing the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.7
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

7

5 U.S.C. § 8123(a). See Richard R. Lemay, 56 ECAB 341 (2005).

5

ANALYSIS
The Board finds that the case is not in posture for decision as a conflict exists in the
medical opinion evidence between Dr. Murphy, a treating physician and Dr. Didizian, a second
opinion physician, regarding whether appellant had sustained right hand, right arm, right wrist or
cervical condition in the performance of duty. Dr. Murphy diagnosed right-sided carpal tunnel
syndrome, cervical pathology and right shoulder internal derangement, as reflected by her MRI
scan and EMG. He stated that these were well-established diagnoses based on her medical
history and physical examination. Dr. Murphy disagreed with Dr. Didizian’s opinion that
appellant’s cervical pathology, carpal tunnel syndrome and right shoulder were degenerative in
nature ad not causally related to her employment as a clerk.
The Board will set aside the May 29, 2011 OWCP decision and remand the case for
referral of appellant to an appropriate impartial medical specialist. After such further
development of the record as it deems necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision based on a conflict in medical
opinion.

6

ORDER
IT IS HEREBY ORDERED THAT the March 29, 2011 decision of the Office of
Workers’ Compensation Programs be set aside and the case is remanded to OWCP for further
actions consistent with this decision of the Board.
Issued: February 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

